Citation Nr: 0516232	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from March 1972 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim for 
service connection for bilateral pes planus, claimed as a 
bilateral foot condition.  The veteran filed a timely appeal 
to this adverse determination.

When this matter was previously before the Board in October 
2003, it was determined that since there was a prior final 
September 1987 rating decision on this issue, new and 
material evidence was needed to reopen the veteran's claim 
prior to adjudication on the merits.  The Board found that 
such new and material evidence has been received, and 
reopened the veteran's claim.  The Board then remanded the 
veteran's claim to the RO for further development, which has 
been accomplished.  The case has been returned to the Board 
for appellate consideration.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board Hearing, said request was 
withdrawn pursuant to a December 2002 Hearing Memorandum from 
the veteran's representative.  See 38 C.F.R. §§ 19.75, 
20.703, 20.704 (2004).  The veteran's claim is now properly 
before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's foot disorder was noted on his official 
service entrance medical examination, and thus preexisted his 
entry onto active duty.

3.  There is no competent evidence of record indicating that 
the veteran's preexisting foot disorder underwent an increase 
in severity during service.

4.  The medical evidence indicates that the veteran's callus 
of the 5th toe of the left foot shown in service is not 
currently present, and that the current calluses under the 
third and fourth metatarsal heads bilaterally are not related 
to service.


CONCLUSION OF LAW

A foot disorder was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in March 2001.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in September 2001, in the statement of the 
case (SOC) issued in February 2002, in the supplemental 
statement of the case (SSOC) issued in August 2004, in the 
Board decision and remand dated in October 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, VA outpatient 
treatment notes and examination reports, including medical 
opinions regarding the severity of the veteran's disorder, 
and several personal statements made by the veteran in 
support of his claim.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).  Regulations provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural  progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a) (2004).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2004).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

In a recent opinion, VA's Office of General Counsel 
determined that 38 C.F.R. § 3.304(b) should not be followed 
"insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service."  VAOGCPREC 03-2003 (addressing the concerns 
discussed by the Court in Cotant v. Principi, 17 Vet. App. 
116 (2003)).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (2004).  
However, in this case, rebutting the presumption of soundness 
at service entrance is not an issue, as the presumption of 
soundness never attached.  A review of the veteran's service 
medical records reveals that at the time of the veteran's 
service induction examination in January 1972, the veteran's 
feet were explicitly determined to be "abnormal," and the 
examiner noted that the veteran had a "pes planus 1st 
degree."  In the section entitled "Summary of Defects and 
Diagnoses," the examiner again noted the presence of 1st 
degree pes planus.  Finally, the Board observes that the 
veteran himself concedes that his foot disorder preexisted 
service, and has not claimed otherwise.  Therefore, the Board 
finds that the concerns addressed by the General Counsel's 
opinion regarding certain service connection claims based on 
aggravation are not present in this case, and that Board 
adjudication of this claim may proceed.

Having determined that the veteran's foot disorder, diagnosed 
as pes planus, preexisted service, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  A review of the 
veteran's service medical records reveals no evidence 
whatsoever of any complaints or findings of, or treatment 
for, pes planus.  An April 1972 treatment note noted a 
laceration of the 5th toe of the left foot.  It was treated 
with ointment and a Betadine scrub and placed in a clear 
wrap. The veteran was given limited duty for 3 days.  In June 
1972 treatment note indicated the presence of a callus of the 
lateral 5th toe.  The veteran was sent to the podiatry 
clinic, where the callus was removed.

The veteran's February 1973 service separation examination 
again found the veteran's feet to be "abnormal," and noted 
a diagnosis of "flat feet."  A callus of the "5th toe left 
foot - April 1972" was also noted in the section reserved 
for notes and significant interval history.

The veteran's claims file contains only two items of post-
service medical evidence relating to his feet.  The first of 
these is a VA discharge summary dated in March 2001.  At that 
time, the veteran was admitted with a chief complaint of 
excessive drinking of alcohol.  However, physical examination 
at the time of admission and at the time of discharge was 
positive for numbness of both feet and callosities in the 
plantar areas of both feet.  Discharge diagnoses included an 
Axis III diagnosis of "Pain, numbness of both feet, probably 
due to alcohol peripheral neuropathy."

At the time of the Board's decision and remand in October 
2003, the Board determined that additional development was 
needed.  Specifically, the Board instructed the RO to attempt 
to obtain any of the veteran's medical records relating to 
foot problems dating back to the date of his separation from 
service in 1973.  In addition, the Board instructed the RO to 
schedule the veteran for a VA examination of his feet to 
determine the nature and extent of any foot problems 
currently present.  The examiner was asked to offer opinion 
as to whether the veteran current has pes planus and, if so, 
to opine whether the disorder increased in overall severity 
during service.  If so, the examiner was asked to offer an 
opinion as to whether such increase was due to the natural 
progress of the disease.  Finally, he was asked to express an 
opinion as to whether the veteran has a foot callus disorder 
and, if so, whether any such calluses are etiologically 
related to the callus noted during service.

The Board noted that in response, the RO sent the veteran a 
letter in February 2004 requesting that he identify all 
sources of medical treatment for any foot problems dating 
back to his separation from service in February 1973 to the 
present.  He was asked to compete and return a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for each such source.  The 
veteran subsequently returned one such form, in favor of the 
John Cochran VA Medical Center (VAMC).  The Board notes that 
the veteran had previously indicated that all of his records 
were located at this facility, and that the RO requested and 
received all such records, which are contained in the 
veteran's claims file.

In response, in June 2004 the RO requested that a VA examiner 
review the veteran's entire claims folder, including his 
service medical records and the March 2001 VA discharge 
summary, and examine the veteran.  The examiner was requested 
to offer an opinion as to whether any current foot disorder 
present was a result of service, or if any preexisting foot 
disorder had been aggravated by service.  

In June 2004, the veteran underwent the requested VA 
examination.  At that time, the examiner indicated that he 
had reviewed the veteran's claims file including his service 
medical records in conjunction with his examination.  At the 
time of examination, the veteran reported that his flat feet 
began prior to induction, and the examiner noted that 1st 
degree pes planus was noted at the time of the January 1972 
pre-induction physical.  Following his examination and claims 
file review, the examiner rendered a diagnosis of bilateral 
pes planus.  He then offered the following medical opinion in 
response to the RO's request:

In my opinion, there is nothing in the 
veteran's service medical records or C 
[claims] file that would indicate that 
his previously diagnosed pes planus was 
made worse overall by his active duty, in 
my opinion.  His currently noted foot 
callus, which is in the forefoot under 
the third and fourth metatarsal heads[,] 
is not related to the calluses found on 
his fifth toe during active military 
duty.  Therefore, it is less likely than 
not, that his current foot condition was 
made worse by his active military duty, 
in my opinion.

Following a review of the record, the Board determines that 
there is no evidence to indicate that either the veteran's 
pre-existing pes planus was aggravated by service, or that 
any of the other foot disorders currently present, to include 
calluses under the third and fourth metatarsal heads 
bilaterally, were incurred in service.  

Regarding the veteran's preexisting pes planus, the Board 
observes that there is no recorded evidence of any 
complaints, findings, or treatment concerning pes planus at 
any time in service, and the diagnosis of flat feet at 
service entrance was essentially the same as the diagnosis of 
pes planus at service entrance one year earlier.  
Furthermore, the only medical opinion addressing the issue of 
inservice aggravation is the June 2004 VA examiner's opinion, 
which held that it was less likely than not that the 
veteran's preexisting pes planus worsened in service.  As 
such, the Board finds that as there was no measured worsening 
of the disability during service, there was no increase in 
disability, and therefore the veteran's pes planus was not 
aggravated by service.

In reaching this decision, the Board has considered the 
veteran's allegation in his October 2001 notice of 
disagreement (NOD) that service connection is warranted 
because his pes planus "was aggravated beyond its normal 
progression" by his military service.  However, the veteran, 
however, as a layperson, is not competent to offer a medical 
opinion as to the aggravation of any preexisting pes planus 
disorder during his period of active duty service.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this respect, while the 
veteran can report his symptoms, his statements as to the 
cause of any claimed aggravation must be supported by 
competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No such 
competent evidence has been presented.  Hence, the veteran's 
statements standing alone cannot serve as a predicate for 
granting service connection for his pes planus.  Therefore, 
the Board concludes that there is no basis in the record upon 
which service connection for pes planus may be granted.

Regarding the veteran's foot callus, the Board has identified 
no competent evidence showing that the callus of the 5th toe 
of the left foot treated in service, or any residuals 
thereof, is currently present.  Similarly, there is no 
evidence that the calluses which are currently present, 
diagnosed as calluses under the third and fourth metatarsal 
heads bilaterally, are in any way etiologically related to 
the veteran's military service, to include the documented 
callus of the 5th toe of the left foot.  On the contrary, the 
only medical opinion addressing this claimed connection held 
just the opposite, i.e., that the veteran's "currently noted 
foot callus, which is in the forefoot under the third and 
fourth metatarsal heads[,] is not related to the calluses 
found on his fifth toe during active military duty."  Once 
again, the veteran's own contentions of a medical nexus, or 
link, between the calluses present now and the callus noted 
on a different toe in service cannot be accepted as competent 
evidence, since the veteran, as a layperson, is not competent 
to offer a medical opinion as to the aggravation of any 
preexisting pes planus disorder during his period of active 
duty service.  See Heuer, 7 Vet. App. at 384.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a foot disorder, either on the 
basis of the aggravation of a preexisting foot disorder or 
the basis of direct incurrence of such a disorder in service.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a foot disorder is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


